Citation Nr: 1643681	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-15 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran had honorable active duty service in the United States Army from February 1969 to September 1970.  He served in combat in the Republic of Vietnam and was awarded the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the VLJ granted the Veteran's request to keep the record open for an additional 30 days to allow for the submission of supplementary evidence pertinent to his claims.  See 38 C.F.R. 
§ 20.709 (2015).  Review of the record, however, shows that no additional evidence has been received.  


FINDING OF FACT

The probative and competent evidence of record is against finding that the Veteran's headaches are the result of a disease or injury during service, to include as a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic disease, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013) (emphasis added). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran states that he has had chronic headaches ever since an accident in service where he fell from a vehicle during combat and sustained a head injury.  
Review of his service treatment records reveals no complaints of, treatment for, 
or a diagnosis of headaches.  His September 1970 service separation examination revealed normal findings for all systems, including the head and neurological.

Post-service private treatment reports of record show that the Veteran was seen in November 1976 with reports of neck pain and headaches that he said began about five (5) years earlier when he fell in a ski accident and injured his neck.  In July 1977, he was seen by a private physician with reports of headaches that had recently become worse.  In November 1982, he was seen for reports of headaches and joint aches the previous night; he was diagnosed with a flu-like illness.  In January 1995, he was seen with complaints of swollen glands and "occasional headaches."  He was diagnosed with an upper respiratory infection with headaches most likely the result of a viral agent.  

VA Medical Center (VAMC) outpatient treatment records show that in January 2003, the Veteran underwent a mental health urgent care assessment, reporting that his insurance was about to run out and he needed medication for tension headaches.  He was diagnosed with anxiety with associated headaches.  In February 2008, he was seen in the pain management clinic for pain in his neck, shoulder, knee and feet.  He said that he had constant pain in his neck, which gave him a "squeezing" type of headache associated with right upper extremity numbness, aggravated by stress.  In October 2009, he was seen at the VAMC with reports of having fallen six (6) months earlier and having hit his head on concrete.  He reported chronic headaches in the occipital area, but not in the area where he hit his head.  He said that he had balance problems and had fallen about 4-5 times per year.  The clinician diagnosed him as having a balance problem and ordered a brain CT scan.  Among the findings, the test showed brain volume within normal limits, no herniation or other mass effect, gray/white differentiation maintained, paranasal sinuses and mastoid air cells well aerated and osseous structures unremarkable.

In October 2010, the Veteran was afforded a VA compensation and pension examination.  He said that he had experienced headaches since his return
from Vietnam, but said he did not sustain a head injury there.  However, he recalled being under a great deal of stress and being diagnosed with eagle syndrome - a rare condition in which there is a painful sensation in the head and neck region due to elongation of the styloid process or calcification of the stylohyoid ligament, the slender, pointed piece of bone just below the ear - and said he had surgery for it in the 1970s.  See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2765187/.  He said that the surgery was needed because the ligament had started to grow forward at the base of his skull.  He then told the examiner that his headaches did not begin until after his surgery.  He said the headaches were characterized by a chronic, dull ache in the occipital area.  The examiner diagnosed him with a neurologic condition - muscle tension headaches and migraine headaches, - most likely secondary to multilevel cervical disk disease and eagle syndrome surgery.  The examiner also opined that his headaches were not the result of his service-connected diabetes mellitus, type II, as that disease does not usually cause headaches, with the exception of low glucose, which the Veteran did not have.

In November 2010, during a VAMC podiatry examination, he reported having constant headaches, which he attributed to "skull symptoms years ago."  

In June 2012, the Veteran underwent a brain MRI, which showed no acute intracranial process.  However, the radiologist noted that there was a one centimeter signal dropout in the right parietal bone suggestive of a metal or air gap artifact.  He said this could represent a burr hole or metal in, or on the scalp, neither of which had been identified on a CT scan.  The MRI was otherwise indeterminate.

In December 2013, the Veteran was afforded a VA headaches compensation and pension examination pursuant to a new assertion that his headaches were the result of his service-connected PTSD.  The examiner said that he had tension headaches, diagnosed in 2010, and cervicogenic headaches, diagnosed in 2013.  She specifically noted that she had reviewed his 2012 brain MRI, which she said showed a query right parietal bone drop out of questionable significance.  She opined that the Veteran's headaches were less likely than not the result of PTSD, and were more likely the result of his non-service-connected cervical spine disorder.  She explained that her opinion was based on the location of pain and the fact that his headaches were most responsive to cervical epidurals.  Moreover, she said that the overflow reflexes in his upper extremities showed his cervical stenosis to be clinically significant.

In March 2014, the Veteran underwent a second brain MRI and a consultation with a VA neurologist for complaints of tremors and other symptoms of Parkinson's Disease without meeting the full diagnostic criteria.  It was noted that he had experienced many years of "strange, vague neurologic complaints, including chronic headaches, intermittent problems with driving (visuospatial), concentration difficulties, picking at his fingers uncontrollably, toes curling under uncontrollably, feet moving side to side when laying down, pain all over, and gait instability."  The MRI revealed stable findings, including overall mild burden of scattered white matter T2 hyperintensity, most likely sequela of chronic ischemic small vessel
disease.

In May 2014, the Veteran was seen at the VAMC with reports of having had several recent falls at home and complaints of headaches and rib pain.  However, he said that he had never hit his head when falling with the exception of a fall in January 2014, where he hit his head on ice on his porch.  He said that the headaches had been present since the 1970s and described them as waxing and waning, but present most of the time, and alleviated by ice packs and stretching of the neck.  The clinician opined that, given the time course and negative history of trauma to head, he considered an acute brain bleed or acute intracranial pathology very unlikely.  He said that the Veteran's headaches were clearly chronic, had been evaluated extensively in the past, and no etiology had been found on a recent brain MRI performed in March 2014, after reported head trauma.  

In July 2014, at the request of his neurologist, the Veteran underwent a VAMC neuropsychological consultation for an evaluation of cognitive disorder functioning and atypical Parkinson's Disease features.  He reported that he had sustained two falls, in which he hit his head, the most recent in December of 2013, when he slipped on ice.  This time, however, contrary to previous reports, in which he specifically claimed to have sustained no head injuries during service, he said that he hit his head during military service when he fell approximately 10-12 feet off of a tank while deployed to Vietnam.  He reported a brief loss of consciousness and said that he had been treated for a head injury in the field by a medic.
 
In August 2016, during his Board video conference hearing, the Veteran again said that he had undergone surgery in the 1970s for eagle syndrome, which he described as "tusks" growing out of the base of his skull.  He also reported that, about two years earlier, during an evaluation of his headaches, he learned that he had a sliver of shrapnel in his skull.  In requesting that the record be held open an additional 30 days, his representative said that a private ophthalmologist, Dr. Enshauer, opined that the Veteran's headaches began in Vietnam in 1969, after he was blown out of a track vehicle and landed on his head, sustaining some mild scalp shrapnel and loss of consciousness.  Although the representative said that the Veteran would be submitting a statement from the physician or other evidence relating his headaches to active duty service, no further evidence was received.

Based on a review of the complete evidence of record, the Board concludes that the probative and competent evidence weighs against the Veteran's claim of entitlement to service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected PTSD.  Two competent VA examiners, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current headache disorder is related to military service, but is more likely the result of his non-service-connected cervical spine disorder.  The first VA examiner also opined that his headaches were more likely than not the result of his surgery for eagle syndrome, and the second examiner opined that it was less likely than not that the headaches were the result of PTSD.  The Board finds the VA examiners' reports to have probative value because they are factually accurate, fully articulated and demonstrate sound reasoning for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  Conversely, there are no opinions from any of the Veteran's private or VA physicians concerning the etiology of his chronic headaches.  

Further, as noted above, the Veteran's service records contain no evidence that he was either treated for, or diagnosed with a headache disorder at any time during service, and his separation examination report contains no diagnosis of a headache disorder.  In this respect, the Board has considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the US Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board is not only relying on the lack of treatment for, or a diagnosis of a chronic headache disorder in service, but has also noted that the Veteran's statements concerning the origin of his headaches have been factually inconsistent.  

Although the Veteran now avers that his headaches began during service after he fell off a vehicle and sustained a head injury, contemporaneous treatment reports fail to comport with that assertion.  In November 1976, he said that he had neck pain and headaches that began five years earlier when he injured his neck during a ski accident.  In February 2008, he said that he had constant neck pain that caused a "squeezing" type of headache associated with right upper extremity numbness, and  aggravated by stress.  During his October 2010 VA examination, he denied having sustained any head injury in service and instead said that his chronic headaches did not start until after his surgery for eagle syndrome.  Further, although the Veteran and his representative have suggested that the fact that he may have a small piece of shrapnel in his skull proves that his headaches are the result of an injury in service, as discussed above, the Veteran has failed to provide any probative evidence suggesting a nexus between his headaches and the unknown object noted on his recent MRI reports.  

While the Board is sympathetic to the Veteran belief that his headache disorder is the result of some incident of service or his service-connected PTSD, laypersons, such as the Veteran, are not competent to offer an opinion on a matter requiring medical expertise, such as the etiology of a complex neurological disorder like chronic headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board accords his assertions less probative value.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected PTSD.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) does not apply in this case, as there is not an approximate balance of probative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in August 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Entitlement to service connection for muscle tension headaches and migraine headaches, to include as secondary to service-connected PTSD, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


